Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Allowable Subject Matter
Claims 1-3 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments are persuasive to overcome the rejections under 35 USC 112 (a). The closest prior art of record (WO 03/041639) discloses treating rotavirus in a mammal comprising administering the mammal with a sulfated sialyl lipid compound (claim 1). However, the closest prior art of record neither teaches not suggest treating or preventing viral diarrhea, or an infectious disease caused by an influenza virus, a Newcastle disease virus, or a ratavirus in a patient, by administering to the patient a and a compound having the structure 
    PNG
    media_image1.png
    91
    215
    media_image1.png
    Greyscale
wherein R is as defined in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641